DETAILED ACTION
Status of Claims

Applicant’s arguments in the “Response After Final Action”, filed on 06/07/2021, is acknowledged. 
This office action consider claims 16-22 and 24-28 pending for prosecution, wherein claims 27-28 are withdrawn from further consideration, and claims 16-22 and 24-26 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with T. Daniel Christenbury Reg. No. 31,750 on 06/15/2021.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 27-28, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 10/30/2020.  Accordingly, claims 27-28 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 16-22 and 24-26 presented for examination.

Reason for Allowances
Claims 16-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 16: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “E) applying the semiconductor chip on the lead frame via the solder metal layer sequence and the metallization layer sequence, and F) heating the arrangement produced under E) to attach the semiconductor chip to the lead frame, wherein the solder metal layer sequence comprises: a first metallic layer comprising an indium-tin alloy, having a formula of having a formula InxSn1-x, wherein 0.5 ≤ x < 1, a barrier layer arranged above the first metallic layer, and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip”, as recited in Claim 16, in combination with the remaining process steps and sequences of the claim.			
Claims 17-22 and 24-26, are allowed as those inherit the allowable subject matter from claim 16 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yamane et al. (US 20040201029 A1; hereinafter Yamane) “Semiconductor device and method for producing the same”.
Taylor et al. (US 20140110848 A1; hereinafter Taylor) “STRONG, HEAT STABLE JUNCTION”.	
Ryu et al. (US 20140273318 A1; hereinafter Ryu) “METHOD OF FORMING METALLIC BONDING LAYER AND METHOD OF MANUFACTURING SEMICONDUCTOR LIGHT EMITTING DEVICE THEREWITH”.	
Oshika et al. (US 20080205013 A1; hereinafter Oshika) “SOLDER LAYER AND DEVICE BONDING SUBSTRATE USING THE SAME AND METHOD FOR MANUFACTURING SUCH A SUBSTRATE”.	
Kim et al. (US 20160027751 A1; hereinafter Kim) “SEMICONDUCTOR DEVICE HAVING SOLDER JOINT AND METHOD OF FORMING THE SAME”.	
Yokoyama et al. (US 20070001315 A1; hereinafter Yokoyama) “Substrate for device bonding, device bonded substrate, and method for producing same”.	
Prior Art Yamane teaches a thin film transistor array panel and a manufacturing method thereof ([0002]), wherein (Fig. 2A; [0065+]) pixel electrodes are physically and electrically connected to the drain electrodes. But, Prior Art Yamane does not expressly teach E) applying the semiconductor chip on the lead frame via the solder metal layer sequence and the metallization layer sequence, and F) heating the arrangement produced under E) to attach the semiconductor chip to the lead frame, wherein the solder metal layer sequence comprises: a first metallic layer comprising an indium-tin alloy, having a formula of having a formula InxSn1-x, wherein 0.5 ≤ x < 1, a barrier layer arranged above the first metallic layer, and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip (claim 16).
Prior Art Taylor teaches heat stable electrical junctions, such as the junctions between n-type or p-type materials, and intermetallic bonded interconnects ([0002]), wherein (Fig. 1A+; [0006+]) a first component that is a semiconductor or an electrical conductor; a second component that is an electrical conductor; and a strong, heat stable junction therebetween including an intermetallic bond formed of: substantially (a) indium (In), tin (Sn) or a mixture thereof, and (b) substantially nickel (Ni).  The junction can have electrical contact resistance that is small compared to the resistance of the electrical device.  The bond can comprise refractory intermetallic compounds between indium and/or tin and nickel including (In.sub.xSn.sub.(1-x)).sub.3Ni.sub.2 intermetallic phases. The mixture of indium and tin may be an alloy thereof characterized as x wt. % In:(1-x) wt. % Sn, where x is a weight percent value from 0 to 1. In certain embodiments, the mixture amount may initially be about 35 atomic percent to about 85 atomic percent (such as 50 to 70 percent) of the bond-forming materials. But, Prior Art Taylor does not expressly teach E) applying the semiconductor chip on the lead frame via the solder metal layer sequence and the metallization layer sequence, and F) heating the arrangement produced under E) to attach the semiconductor chip to the lead frame, wherein the solder metal layer sequence comprises: a first metallic layer comprising an indium-tin alloy, having a formula of having a formula InxSn1-x, wherein 0.5 ≤ x < 1, a barrier layer arranged above the first metallic layer, and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip (claim 16).
Prior Art Ryu teaches a method of forming a metal bonding layer includes forming a first bonding metal layer and a second bonding metal layer ([Abstract]), wherein (Fig. 14; [0036+]) a second bonding metal layer includes a first reaction layer and a second reaction layer, and reaction delaying layer may be located between the first reaction layer and the second reaction layer, where the  first reaction layer comprises of gold, the second reaction layer comprises of an indium (In) and tin (Sn) alloy, and the reaction delaying layer comprises of titanium. And a first bonding metal layer includes a first reaction layer and a second reaction layer, and reaction delaying layer may be located between the first reaction layer and the second reaction layer, where the  first reaction layer comprises of nickel, the second reaction layer comprises of gold. Subsequently, the permanent substrate may be disposed on the second conductive semiconductor layer such that the first and second bonding metal layers) face each other, and heat may be applied thereto to melt the first and second bonding metal layers, thereby forming a eutectic metal bonding layer EM. But, Prior Art Ryu does not expressly teach E) applying the semiconductor chip on the lead frame via the solder metal layer sequence and the metallization layer sequence, and F) heating the arrangement produced under E) to attach the semiconductor chip to the lead frame, wherein the solder metal layer sequence comprises: a first metallic layer comprising an indium-tin alloy, having a formula of having a formula InxSn1-x, wherein 0.5 ≤ x < 1, a barrier layer arranged above the first metallic layer, and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip (claim 16).
Prior Art Oshika teaches a solder layer used for electronic circuit substrates or others and a device bonding substrate using the same and a method for manufacturing such a substrate ([0001]), wherein (Fig. 1+; [0043+]) solder layer free from Pb and formed on a substrate, characterized in that: said solder layer consists of a plurality of layers having mutually different phases, and oxygen concentration on the upper surface of said plurality of the layers is lower than 30 atomic % of the concentration of the metal component which is the most oxidizable among the metal components making up said upper layer, where said solder layer contains an alloy comprising gold and tin or silver and tin as a main component, and said most oxidizable metal is tin. But, Prior Art Oshika does not expressly teach E) applying the semiconductor chip on the lead frame via the solder metal layer sequence and the metallization layer sequence, and F) heating the arrangement produced under E) to attach the semiconductor chip to the lead frame, wherein the solder metal layer sequence comprises: a first metallic layer comprising an indium-tin alloy, having a formula of having a formula InxSn1-x, wherein 0.5 ≤ x < 1, a barrier layer arranged above the first metallic layer, and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip (claim 16).
Prior Art Kim teaches a semiconductor device having a high-reliability solder joint. The semiconductor device includes a high-temperature solder formed on a conductive pad. A low-temperature solder having a lower melting point than the high-temperature solder is formed on the high-temperature solder. A barrier layer is formed between the high-temperature solder and the low-temperature solder. An Sn content of the high-temperature solder is higher than that of the low-temperature solder ([Abstract]), wherein (Fig. 1+; [0057+]) a conductive pad; a high-temperature solder formed on the conductive pad; a low-temperature solder formed on the high-temperature solder and having a lower melting point than the high-temperature solder; and a barrier layer formed between the high-temperature solder and the low-temperature solder, wherein a tin (Sn) content of the high-temperature solder is higher than a tin (Sn) content of the low-temperature solder. But, Prior Art Kim does not expressly teach E) applying the semiconductor chip on the lead frame via the solder metal layer sequence and the metallization layer sequence, and F) heating the arrangement produced under E) to attach the semiconductor chip to the lead frame, wherein the solder metal layer sequence comprises: a first metallic layer comprising an indium-tin alloy, having a formula of having a formula InxSn1-x, wherein 0.5 ≤ x < 1, a barrier layer arranged above the first metallic layer, and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip (claim 16).
Prior Art Yokoyama teaches a substrate for device bonding which is used for bonding or fixing devices, a device bonded substrate in which a device has been bonded to the substrate for device bonding, and a process for producing the substrate for device bonding ([0001]), wherein (Fig. 1+; [0046+]) a bonding layer-forming step for forming a bonding layer comprising a transition metal on an electrode layer of a substrate having an electrode layer and a solder layer-forming step for forming a Pb-free solder layer on the bonding layer, said Pb-free solder layer comprising: (1) a base metal comprising (i) Sn, (ii) Sn and Au, or (iii) In, (2) at least one metal selected from the group consisting of Bi, In (only in the case where the base metal is Sn, or Sn and Au), Zn, Au (only in the case where the base metal is In) and Sb, and (3) at least one metal selected from the group consisting of Ag, Ni, Fe, Al, Cu and Pt, said Pb-free solder layer having a thickness of 1 to 15 .mu.m and a surface roughness (Ra) of not more than 0.11 .mu.m, wherein the solder layer-forming step includes one or more steps for forming a layer comprising the base metal, one or more steps for forming a melting point-lowering metal layer comprising at least one metal selected from the group consisting of Bi, In (only in the case where the base metal is Sn, or Sn and Au), Zn, Au (only in the case where the base metal is In) and Sb, and one or more steps for forming a surface-smoothing metal layer comprising at least one metal selected from the group consisting of Ag, Ni, Fe, Al, Cu and Pt, and immediately before and/or immediately after the step for forming the melting point-lowering metal layer, any one of the steps for forming the surface-smoothing metal layer is carried out. But, Prior Art Yokoyama does not expressly teach E) applying the semiconductor chip on the lead frame via the solder metal layer sequence and the metallization layer sequence, and F) heating the arrangement produced under E) to attach the semiconductor chip to the lead frame, wherein the solder metal layer sequence comprises: a first metallic layer comprising an indium-tin alloy, having a formula of having a formula InxSn1-x, wherein 0.5 ≤ x < 1, a barrier layer arranged above the first metallic layer, and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898